FTI Consulting, Inc. v CT Miami, LLC (2019 NY Slip Op 03553)





FTI Consulting, Inc. v CT Miami, LLC


2019 NY Slip Op 03553


Decided on May 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2019

Richter, J.P., Manzanet-Daniels, Webber, Kern, JJ.


9307 654062/16

[*1]FTI Consulting, Inc., Plaintiff-Respondent,
vCT Miami, LLC, Defendant.
CT Miami, LLC, Third-Party Plaintiff-Respondent,
vAkerman LLP formerly known as Akerman Senterfitt LLP, Third-Party Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Melissa A. Crane, J.), entered on or about August 8, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 24, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 7, 2019
CLERK